THOMAS, J.
The defendant was convicted for a violation of the prohibition law.
We find in the record what purports to be a bill of exceptions, and what is in form such, and what is in fact denominated as such therein; but clearly the term is a misnomer. We have carefully examined the paper claimed to be such, and, instead of finding any objections and exceptions taken or reserved by the defendant to any action of the trial court, we find that the rul*431ing of the ¿rial court was never even in any wise invoked by either party during the whole course of the trial, except by the defendant in the single instance of requesting certain written charges — every one of which it affirmatively appears was given as asked. So then we have the anomalous situation of a defendant, who is in the attitude of approving everything the trial court did, making of the approval, in detail, a permanent record in the shape of what is improperly called in such a case a bill of exceptions, and bringing a transcript of it here merely for our inspection — certainly not for our review, because on a bill of exceptions we can review only questions of alleged error committed on the part of the trial court, and that only when the question was there raised and decided adversely to the exceptor. All the evidence in the case is set out in this supposed bill of exceptions — not such, however, because, as said, it contains no exceptions whatever; but we guess that the purpose in bringing it here is to invoke a decision from us as to Avhether or not this evidence was sufficient to warrant a submission of the case to the jury.
To get such question before us it would be necessary to show by a bill of exceptions that the defendant in some way raised the question in the court below, either by a motion to exclude,' or by a demurrer to the evidence, or a request for the affirmative charge, or in some other appropriate manner. Here nothing of the kind appears to have been done; and therefore, whether the trial court was right or wrong in submitting the case to the jury, its judgment must stand — at least we have no power or authority to disturb it. We may add, however, that in our opinion the evidence, though weak in a material particular, was sufficient to warrant the court in submitting the case to the jury, who are the sole judges of its weight.
*432We find no error in tbe record, and tbe judgment of conviction is affirmed.
Affirmed.